70 F.3d 1262
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony LAMBERT, Sr.;  Marion Knight Lambert;  AnthonyLambert, Jr.;  Antowin Lambert, Plaintiffs--Appellants,v.DISTRICT COURT OF PASQUOTANK COUNTY, Juvenile Division;Christopher Bean, Judge;  Grafton Beaman, Judge;  NorthCarolina Department of Human Resources, Division of SocialServices, Defendants--Appellees.
No. 94-1755.
United States Court of Appeals, Fourth Circuit.
Submitted May 9, 1995.Decided Dec. 4, 1995.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-94-55-5-MC)
Anthony Lambert, Sr., Marion Knight Lambert, Anthony Lambert, Jr., Antowin Lambert, Appellants Pro Se.
E.D.N.C.
AFFIRMED.
Before WILKINSON, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting in part the recommendation of the magistrate judge1 discloses that this appeal is without merit.  Accordingly, we affirm as modified.2  Lambert v. District Court of Pasquotank County, No. CA-94-55-5-MC (E.D.N.C. June 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


1
 The district court adopted the magistrate judge's recommendation to the extent that it held that Appellants could not represent others in a class action.  However, the court rejected the magistrate judge's conclusion that Appellants' claims against Appellees were barred by absolute immunity, finding instead that the claims were frivolous under 28 U.S.C. Sec. 1915(d) (1988)


2
 The district court properly dismissed the action as frivolous under Sec. 1915(d);  the court also denied Appellants' application to proceed in forma pauperis for the same reason.  Because a case may be dismissed under Sec. 1915(d) only if the litigant had in forma pauperis status, we affirm as modified to reflect that Appellants had in forma pauperis status in the district court